Citation Nr: 0516413	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  04-20 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The veteran 




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to March 
1970.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 RO rating decision.

This case was previously before the Board and was remanded to 
the RO in September 2004, in order to afford the veteran a 
hearing.  

In January 2005, the veteran testified at a video conference 
hearing before the undersigned, who has been designated to 
make the disposition in this case.  A transcript of that 
hearing is associated with the claims file.  

The Board notes that in January 2005, the veteran submitted 
additional evidence with a waiver of initial RO 
consideration.  38 C.F.R. §§ 19.37, 20.1304 (2004).  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claims.

2.  There is competent medical evidence to show that the 
veteran's currently demonstrated hearing loss had its onset 
during his period of active service.  

3.  The medical evidence shows that tinnitus was first 
clinically manifest many years after the veteran's discharge 
from active service; tinnitus is not shown to be due to 
disease or injury in active service.  



CONCLUSIONS OF LAW

1.  Hearing loss was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2004).  

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat.  2096 
(2000) (VCAA), codified at 38 U.S.C.A. § 5102, 5103, 5103A, 
5107 (West 2002).  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted (see 66 
Fed. Reg. 45,630 (Aug. 29, 2001)), and are found at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claims at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
prior to the initial RO decision in August 2003, and, as 
explained herein below, strictly complied with the 
requirements of the VCAA as interpreted by the Court in 
Pelegrini II.  

In the VCAA notice sent to the veteran in June 2003, the RO 
advised him of what was required to prevail on his claims, 
what specifically VA had done and would do to assist in those 
claims, and what information and evidence the veteran was 
expected to furnish.  The RO specifically informed the 
veteran that VA would assist him in obtaining records from 
private and Federal government facilities such as VA, if 
properly identified, but that the veteran had to provide both 
identifying information and a signed release for VA to obtain 
private records on his behalf.  

Further, the veteran was provided with a copy of the rating 
decision dated in August 2003 setting forth the general 
requirements of applicable law pertaining to claims for 
service connection, and was advised as to the nature of the 
evidence necessary to substantiate his claims.  In the rating 
decision, the RO also informed the veteran of the reasons 
that his claims were denied and the evidence it had 
considered in denying the claims.  The general advisements 
were reiterated in the statement of the case issued in April 
2004 (which also contained the regulations promulgated in 
light of the VCAA).  The statement of the case also provided 
the veteran opportunity to identify or submit any evidence he 
wished to be considered in connection with his appeal.  

Thus, through the notification letter, rating decision, and 
statement of the case, the RO has informed the veteran of the 
information and evidence needed to substantiate his claims 
(see 38 U.S.C.A. §§ 5102, 5103), as well as the parties 
responsible for obtaining that evidence.  It is also noted 
that the veteran was informed that the purpose of the hearing 
of January 2005 was to gather information and develop facts 
in order to obtain as complete a record as possible.  In 
response to whether he felt that the hearing had been 
complete and satisfactory, the veteran indicated that 
"everything is pretty well covered."  Thus, in this way, 
the veteran was, in essence, requested to provide VA with all 
relevant evidence and argument pertinent to the claims at 
issue.  

With regard to notification, all the VCAA requires is that 
the duty to notify is satisfied, and that claimants be given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, due 
process in regard to notification has been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2003) 
(harmless error).  In this case, based on the information the 
RO has provided to the veteran, as referenced above, VA has 
satisfied its obligation to notify.  

B.  Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.   See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained, to the extent possible.  The evidence of record 
includes service medical records, VA and private medical 
records, and reports of VA and private examinations, which 
will be described below.  There is no indication that there 
currently exists any other relevant evidence, which has not 
been obtained.  The veteran and his representative have not 
identified any outstanding evidence.  Further, the veteran 
and his representative have been accorded ample opportunity 
to present evidence and argument in support of his claims, at 
a January 2005 hearing.  See 38 C.F.R. § 3.103 (2004).  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of the Claims for Service Connection

A.  Pertinent Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2004).

Where a veteran served for 90 days in active service, and an 
organic disease of the nervous system, including 
sensorineural hearing loss, develops to a degree of 10 
percent or more within one year from the date of separation 
from service, such disease may be service connected even 
though there is no evidence of such disease in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).

The determination of whether the veteran has a ratable 
hearing loss is governed by 38 C.F.R. § 3.385, which states 
that hearing loss shall be considered a disability when the 
threshold level in any of the frequencies 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385 (2004).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2004); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury in service or during the presumptive period; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

B.  Factual Background

The veteran claims service connection for bilateral hearing 
loss and tinnitus is warranted, on the basis that his 
disabilities were caused by noise exposure while working as a 
jet engine mechanic in service.  His DD 214 shows that he 
served on active duty from June 1966 to March 1970.  His 
military occupational specialty (MOS) was jet engine 
mechanic.  

Service medical records show that on pre-induction 
examination in March 1966 there was a 20 decibel loss in the 
right and a 40 decibel loss on the left at 4000 Hertz.  
Audiometric testing on March 17, 1967 revealed the following 
pure tone threshold levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
15
25
LEFT
5
10
5
25
50

Audiometric testing on April 15, 1968 revealed the following 
pure tone threshold levels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
30
50
LEFT
25
20
20
45
55

The discharge examination in March 1970 reported hearing in 
each ear that was within normal limits.  [The auditory 
threshold at each frequency was 10 decibels.]  The service 
medical records are negative for any complaints, treatment, 
or diagnosis of tinnitus or ringing in the ears.

A private audiological evaluation dated in June 2002 reflects 
bilateral hearing loss.  

On VA examination in August 2003, the veteran complained of 
hearing loss and tinnitus.  He reported that he was a jet 
engine mechanic for 3 1/2 years during military service.  He 
reported noise exposure to jet engines and stated that he 
always wore ear protection.  He denied any occupational or 
recreational noise exposure after service.  He also reported 
a history of tinnitus but was unsure of the date or 
circumstances of onset.  On audiometric testing, pure tone 
threshold levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
50
55
60
LEFT
30
35
55
60
65

Speech recognition was 96 percent in each ear.  The diagnosis 
was mild to moderately severe sensorineural hearing loss 
bilaterally.  It was also noted that the veteran reported 
constant, bilateral tinnitus.  The examiner opined that the 
veteran's hearing loss and tinnitus were not due to military 
service.  In an August 2004 addendum, the examiner stated 
that in forming her opinion she took into consideration the 
veteran's military service noise exposure, occupational noise 
exposure, aging, and other health/disease processes.  

During his January 2005 hearing, the veteran denied any post-
service noise exposure.  He stated that after service he 
worked in "the retail business, clothing retail and sale" 
and that for the last 20 years had worked as a sales 
representative.  See January 2005 hearing transcript, page 5.  
He also denied having any hobbies, other than playing 
softball, that might lend itself to noise exposure.  Id. at 
10.  

Submitted in February 2005 was an audiology report dated in 
January 2005 from Audiology & Hearing Aid Services 
Incorporated.  The report was signed by I.W., a Fellow of the 
American Academy of Audiology.  It noted that the veteran 
first became aware of his hearing loss in 1967 while working 
on the flight line in service and that he wore ear protection 
throughout his work on the flight line.  He also described a 
constant, bilateral, high-pitched tinnitus.  A very 
significant history of noise exposure while serving in the 
military as an engine mechanic was noted.  Audiometric 
testing revealed sloping mild to moderate sensorineural 
hearing loss in the right ear and mild to severe to moderate 
sensorineural hearing loss in the left ear.  After describing 
medical records provided by the veteran, including the August 
2003 VA examination, I.W. stated that it was clear that the 
veteran developed a progressive sensorineural hearing loss in 
both ears during his military service.  I.W. noted that the 
veteran's March 1970 separation examination could not be 
correct given the degree of the sensorineural loss in 
previous years and in subsequent years.  

C.  Analysis

1.  Bilateral Hearing Loss 

The facts in this case are not in substantial dispute.  The 
report of VA audiology examination in August 2003 establishes 
that the veteran has current bilateral hearing loss as 
defined in 38 C.F.R. § 3.385.  In addition, audiometric 
testing in April 1968 shows that he had bilateral hearing 
loss as defined in 38 C.F.R. § 3.385 in service.  Hickson 
elements (1) and (2), as noted above, are accordingly met.  

In regards to Hickson element (3), medical nexus, the Board 
finds the private medical opinion of I.W. in January 2005 to 
be more persuasive than that of the VA examiner in August 
2003.  Although I.W. did not have access to the entire claims 
file, she did review pertinent medical evidence in this case, 
namely the veteran's audiometric evaluations in service and 
the August 2003 VA examination report, prior to formulating 
her opinion.  In fact, she described each piece of evidence 
in her report.  In so doing, she went one step further than 
the August 2003 VA examiner, in terms of furnishing rationale 
as to how the veteran's service medical records are 
supportive of his service connection claim.  By contrast, the 
VA examiner's opinion was more conclusory and did not provide 
such elaboration with regard to the veteran's service medical 
evidence.  As far as can be determined by the evidence, the 
opposing medical opinions were rendered by audiologists with 
comparable expertise in the field of audiology.  In short, 
the Board accords more probative weight to I.W.'s opinion as 
to the matter of medical nexus.  Hickson element (3), and 
therefore all Hickson elements, have been met.

Accordingly, service connection for bilateral hearing loss is 
warranted.

2.  Tinnitus 

With respect to Hickson element (1), current disability, the 
August 2003 VA examination documents the veteran's report of 
constant bilateral tinnitus.  Although it is unclear whether 
such documentation represents a diagnosis on the part of the 
VA examiner, the Board notes that it does appear under the 
diagnosis section of the report.  Therefore, the Board finds 
that Hickson element (1) has been met.  

With respect to Hickson element (2), in-service incurrence of 
disease or injury, service medical records are completely 
negative for any complaints, clinical findings, or diagnosis 
of tinnitus.  At the August 2003 VA examination, the veteran 
reported that he always wore ear protection during service, 
and at his January 2005 hearing he indicated that hearing 
protection was required at all times during service.  In any 
case, as the veteran was a jet engine mechanic during his 
period of service, there is a possibility - although not 
definitively established in the record - that noise exposure 
resulted in acoustic trauma.  Moreover, it has already been 
established that the veteran developed sensorineural hearing 
loss during service.  In light of this, the Board finds that 
Hickson element (2) has also been met.  

However, as to element (3), medical nexus, there is no 
competent medical opinion of record that serves to link the 
veteran's current tinnitus to his period of military service.  
In addressing this very etiological question, the August 2003 
VA examiner opined that the veteran's tinnitus was not 
related to service.  This opinion was based on a review of 
the veteran's claims file, which as noted previously does not 
contain evidence of tinnitus either contemporaneous with 
service or following discharge from service until 2003 (more 
than 30 years later).  The opinion was rendered by a 
professional who is qualified to render such statements.  
Further, the record does not contain another opinion 
addressing this issue of a relationship between current 
tinnitus and the veteran's period of active service.  In this 
regard, the Board notes that the private report of I.W. dated 
in January 2005 did not contain an opinion addressing the 
veteran's tinnitus.  

While the veteran sincerely believes that tinnitus had its 
onset during service, he, as a layperson without medical 
training, is not qualified to render medical opinions 
regarding matter such as diagnosis and etiology of disorders 
and disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.)  

For the foregoing reasons, the Board finds that Hickson 
element (3) has not been met.

After carefully reviewing all the evidence, the Board 
concludes that the weight of the credible evidence 
demonstrates that the veteran's tinnitus became manifest 
years after his period of service and has not been medically 
linked to service.  As the preponderance of the evidence is 
against the claim of service connection, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Entitlement to service connection for hearing loss is 
granted.  

Entitlement to service connection for tinnitus is denied.  



	                        
____________________________________________
	Debbie A. Riffe
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


